690 S.E.2d 700 (2010)
LIBERTARIAN PARTY OF NORTH CAROLINA, Sean Haugh, as Executive Director of the party; Pamela Guignard and Rusty Sheridan, as Libertarian candidates for Mayor of Charlotte, North Carolina; Justin Cardone and David Gable, as Libertarian candidates for Charlotte City Council; Richard Norman and Thomas Leinbach, as Libertarian candidates for Winston-Salem City Council; and Jennifer Schulz as a registered voter, Plaintiffs, and
The North Carolina Green Party; Elena Everett, as Chair and Kai Schwandes, as Co-Chair of the party; Nicholas Triplett, as a prospective North Carolina Green Party candidate for public office; Hart Matthews and Gerald Surh, as members of the party and qualified voters, Intervenors,
v.
STATE of North Carolina; Roy Cooper, Attorney General of North Carolina; State Board of Elections; and Gary O. Bartlett, as Executive Director of the State Board, Defendants.
No. 479A09.
Supreme Court of North Carolina.
January 28, 2010.
Kenneth A. Soo, Raleigh, for Libertarian Party of NC.
Robert M. Elliot, Winston-Salem, for American Civil Liberties.
Katherine Lewis Parker, Ocracoke, for NC Green Party.
*701 Alexander McC. Peters, Special Deputy Attorney General, for State Board of Elections.
Prior report: ___ N.C.App. ___, 688 S.E.2d 700.

AMENDED ORDER
Upon consideration of the notice of appeal from the North Carolina Court of Appeals, filed by Plaintiff and Intervenor (Libertarian Party of NC and N.C. Green Party) on the 23rd of November 2009 in this matter pursuant to G.S. 7A-30 (substantial constitutional question), the following order was entered and is hereby certified to the North Carolina Court of Appeals: the notice of appeal is
"Retained by order of the Court in conference, this the 28th of January 2010."
Accordingly, the new brief of the Defendant shall be filed with this Court not more than 30 days from the date of certification of this order.